Citation Nr: 0705281	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-42 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1951 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On substantive appeal in December 2004, the veteran indicated 
that he wanted to appear at a Board hearing held at the RO.  
The veteran was scheduled to appear at such hearing in 
January 2007.  The record indicates, however, that he 
withdrew his travel board hearing request.  As such, no 
additional action in this regard is needed.


FINDING OF FACT

The veteran's hepatitis C is not manifested by intermittent 
fatigue, malaise and anorexia or incapacitating episodes 
having a total duration of at least one week during the past 
year.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis C are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Also, the 
VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2004.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the increased 
rating claim, namely, evidence that his disability had 
increased in severity.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the provision 
for the effective date, that is, the date of receipt of the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability).

To the extent that the pre-adjudication VCAA notice did not 
include the degree of disability assignable, at this stage of 
the appeal, when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding this claim, is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim). 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has assisted the 
veteran in obtaining the evidence necessary to substantiate 
his claim, including obtaining service medical records and VA 
Medical Center (VAMC) treatment records identified by the 
veteran.  Additionally, the veteran has been afforded a VA 
examination in connection with this claim.  

As the veteran has failed to identify any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the VCAA requirements have been met, and a decision on the 
merits does not prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Chronic liver disease without cirrhosis, including some forms 
of hepatitis, warrants a noncompensable evaluation when 
nonsymptomatic.  A 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than 2 weeks, during the past 12-month period.  
A 20 percent evaluation is warranted when the disability is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes 
(described above) having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12-month 
period. 38 C.F.R. § 4.114, Diagnostic Code 7345.  Diagnostic 
Code 7345 provides for even higher evaluations for greater 
symptomatology.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

Service connection was established for hepatitis C in October 
1961.  A noncompensable rating was assigned under DC 7345.  
This rating remains in effect.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2006).

Medical evidence of record shows that the veteran was 
diagnosed with jaundice and hepatitis in 1951, and had a 
jaundice recurrence lasting approximately 4 months after 
discharge in 1970.  

During the veteran's April 2004 VA hepatitis examination, the 
veteran complained of upper abdominal pain, fevers and weight 
loss.  Upon physical examination however, there was no 
evidence of anorexia, fatigue or malaise.  Most importantly 
perhaps, the examiner was unable to diagnose hepatitis after 
reviewing the record, as there was no evidence of the disease 
since 1970.

VAMC records and lab work from December 2003 to March 2004 
show nothing more than very slight proteinuria and a fatty 
liver, and do not diagnose or otherwise suggest hepatitis.  
During this period, the veteran reported bilateral kidney 
pain and denied fevers, chills or night sweats.  The reports 
also show that the veteran was otherwise doing well.

These VAMC records and examinations are highly probative in 
establishing that the veteran is currently not experiencing 
symptoms related to service- connected hepatitis.  
Furthermore, there is no evidence whatsoever, that the 
veteran's symptoms have increased in severity since his last 
VA examination.  Accordingly, as the preponderance of the 
evidence is against a finding of symptomatic hepatitis 
residuals, a compensable rating is not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321 is not warranted.  




ORDER

Entitlement to a compensable rating for hepatitis is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


